Citation Nr: 1640072	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  07-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for arthritis of both knees (loss of motion of both legs (beyond any attributed to service-connected chondromalacia).

5.  Entitlement to service connection for fibromyalgia, to include as secondary to anger issues.

6.  Entitlement to service connection for hypertension, claimed as secondary to pain management for lumbar spine disability and fibromyalgia.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to July 1986. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007, May 2009, and March 2011 rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The October 2007 rating decision denied service connection for a low back disability, a right shoulder disability, hearing loss and tinnitus.  The May 2009 rating decision denied service connection for fibromyalgia and a TDIU rating.  The March 2011 rating decision denied service connection for PTSD, loss of motion in both legs, body-wide arthritis and hypertension.  

In a VA Form 9 received in October 2007, the Veteran requested a hearing before the Board.  In September 2011 he withdrew the hearing request.

The claim of service connection for PTSD has been developed and adjudicated as limited to that diagnosis.  Because the record shows the Veteran has been assigned various other psychiatric diagnoses, and in light of the U.S. Court of Appeals for Veteran's Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is re-characterized as stated on page 1. 

In an August 2013 decision, the Board denied the claim for service connection for a generalized body-wide arthritis, and indicated that this does not include arthritis of the knees and lumbar spine.  The matter of service connection for lumbar spine arthritis is encompassed in the claim of service connection for a lumbar spine disability.  The matter of service connection for bilateral knee arthritis is addressed separately (as there is some evidence of such disability and that it may be secondary to service-connected chondromalacia).  The RO also separately developed and adjudicated an issue of service connection for limitation of motion of both legs.  The Board observes that that the term limitation of motion does not identify a compensable disability entity but merely identifies a symptom which may be considered in rating various disability entities.  Here, the Veteran has established service connection for chondromalacia patellae (which is rated based on limitation of leg motion).  He also seeks service connection for arthritis of both knees (which likewise is rated based on limitation of motion).  The Board considers any limitation of motion not encompassed in the rating for chondromalacia to be part of the claim seeking service connection for bilateral knee arthritis (as noted on page 2).

The issues of entitlement to service connection for hypertension, an acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic lumbar spine disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.

2.  The Veteran's tinnitus did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.
      
3.  Bilateral knee arthritis is not shown to be the result or consequence of the Veteran's military service.

4.  Fibromyalgia is not shown to be the result or consequence of the Veteran's military service, including proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria are not met for entitlement to service connection for fibromyalgia, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria are not met for entitlement to service connection for bilateral knee arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in July 2006, February 2009, November 2009, and September 2013 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In addition, a VA examinations and medical opinions dated were obtained in August 2009, November 2012, and September 2013 in order to evaluate the nature and etiology of the disorders at issue.  The opinions considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provided a complete rationale for the opinions stated.  There is adequate medical evidence of record to make a determination with regard to the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the claims were remanded to the AOJ in August 2013 for additional evidentiary development including obtaining outstanding treatment records and additional VA examinations.  The additional private treatment records were added to the claims file and the Veteran underwent additional VA examinations in September 2013.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

Rules and Regulations - General

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish a right to compensation for a present disability, a Veteran must show three things: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) [table].

For certain chronic disorders, including arthritis, hypertension, and organic diseases of the nervous system such as tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)).

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: 1) the layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

	A.  Lumbar Spine, Fibromyalgia, and Bilateral Knees

Factual Background

Service treatment records (STRs) are negative for diagnoses of a chronic lumbar spine disorder, fibromyalgia, and arthritis of the knees.  Service examinations dated in May 1983 (enlistment) and April 1986 (separation) show the spine as normal.  A medical history reports dated in May 1983 was negative for complaints of ear or back problems.  The Veteran denied recurrent back pain.  A March 1985 STR indicates the Veteran reported he fell off a truck and landed on his feet.  The Veteran complained of knee pain.  Additional STRs include a diagnosis of chondromalacia in the patella.  Knee x-ray examination reports dated in July and December 1985 were within normal limits.  In a September 1985 STR, the Veteran complained of severe back pain for six months.  The examiner noted he was seen by ortho the day before but did not mention back pain.  The examiner noted an impression of "command problem."  In an April 1986 separation medical history report, the Veteran complained of swollen or painful joints, ear, nose, or throat trouble, hearing loss, sinusitis, and cramps in the legs.  He also complained of "trick" or locked knee.  The Veteran denied any recurrent back pain. 

In a June 2006 VA progress note, the Veteran complained of back pain for approximately two years.  He reported he is an aviation mechanic.  He denied any specific recollection of trauma or injury.  After a physical examination, the diagnosis was back pain/muscle spasms.  The examiner noted that lumbar x-rays showed L5-S1 degenerative disc disease with spondylosis and he has a mild thoracolumbar scoliosis. 

In an August 2006 VA neuro clinic note, the Veteran reported he fell landing on his knees 20 years ago, and since that time he has had intermittent dull back pains.  He denied any previous treatment.  An MRI dated at that time showed disc desiccation at L4-L5, bulging annulus fibrosis at L3-L4.  After a physical examination, the examiner noted an impression of progressively increasing chronic back pain in veteran with history of back trauma and high risk occupation.  The examiner also noted an old compression deformity body at T12, spondylosis at T11-12, and scoliosis.  

In an August 2006 note, the Veteran's private physician stated that due to a back injury, the Veteran asserted he cannot stand for a long period of time, cannot sit for period of time, cannot bend or twist, and cannot lift.  

During a November 2006 VA pain psychology evaluation, the Veteran reported fell from the back of a tank in 1985 while he was working on an engine.  He stated he fall backwards from a height of several feet.  He reported falling on his back, but there was no loss of consciousness.  He stated he was transported to the hospital for a serious of x-rays and informed he had a bone chip in his right knee.  He was released with directions to take Ibuprofen.  The examiner noted that the Veteran has reported previously that he fell from 1-1.5 meters and fell onto his knees.  The Veteran stated that he did not recognize that his pain was related to the fall.  Over the years, he has attributed the intermittent pain to "usual aches and sprains" associated with work and activity.  

In a December 2006 VA x-ray report, the left knee was noted as normal, and the right knee was noted to have possible residual of Osgood-Schlatter disease at the right tibial tubercle.   

In a March 2007 notice of disagreement, the Veteran asserted that his back disorder had its onset during active service.  

During a March 2007 VA endocrinology evaluation, the Veteran reported he has chronic back pain secondary to an injury in 1985.  His x-rays and MRI showed spondylosis, compression deformity at T12, and multiple bulging annuli in the lumbar spine.  The Veteran stated that his pain has been progressively getting worse since 1985.  

The Veteran presented to the VA emergency room in May 2007.  He asserted that he was exposed to toxins while in service which were poisoning his back and nerves.  The examiner stated that although she could not rule out toxicities, in light of the absence of upper extremity complaints and his low back pain in addition to the tingling in his legs, that seems unlikely.  His toxic exposures would have been 20 years ago.  

In a January 2008 private treatment record, the Veteran reported a history of fibromyalgia.  The examiner reported he has chronic low back pain which is likely service-related.  Additional private treatment records dated from January 2008 to December 2010 include fibromyalgia on the problem list; however, there is no indication of further treatment. 

During a May 2008 private assessment, the examiner noted the Veteran was referred for chronic back pain.  This came on seriously about three years ago, but ever since the back pain began, he has not been able to work.  He had an accident while he was in the military, feel off a tank, injured his leg and perhaps his back, but he recovered fairly quickly and went back to duty.  After a physical examination, the examiner noted the Veteran probably has fibromyalgia, basically, although he does not have as many tender points as one would like to see.  

In a November 2008 statement, the Veteran again asserted that his back disorder was due to his fall in service.  He claimed he fell off the tank onto cement and was knocked out.  He stated that later his pain went into his back and was causing his leg problems.  He indicated he receives treatment through the VA to include medication and physical therapy, but he continues to have pain.  

A March 2009 VA x-ray report included a diagnosis of bilateral knees mild degenerative joint disease, as evidenced by joint space narrowing.  

In a June 2009 VA treatment note, the Veteran had multiple complaints, including both knees.  The Veteran reported experiencing pain in both knees and thoracic spine, and that he is often in despair dealing with the discomfort associated with these problems.  After a physical examination, the examiner noted that the Veteran was experiencing pain in both knees and lumbar spine.  However, the examiner could not identify a specific major injury that would be expected to lead to all these problems.  The examiner also found no convincing changes on examination to support his symptoms.  The last knee x-rays were essentially normal.  The examiner indicated he perhaps had a positive straight leg rising affecting the low back on the left. 

In an October 2009 contact with the Veteran report, the Veteran asserted that his fibromyalgia is secondary to anger issues.  

In an October 2009 statement, the Veteran asserted that his lumbar spine and lower extremity problems are due to carrying 150 pounds on his back, a 100 pound tool box, load bearing equipment, and an M16.  He stated he did this for three years for the Army and the injuries later amplified.  

In an October 2009 evaluation for SSA purposes, the Veteran reported low back pain began in 1984 when he was in the Army.  He reported he was doing a maintenance check on a tank and fell off a hatch backwards.  He had pain on landing in his spine and he legs.  He stated he had difficulty for another two years until he got out of the Army in 1986.  He stated he worked in small engine repair after leaving the Army.  He reported that in the last few years, he has been having progressively worsening pain.  The examiner noted that regarding his low back, he has spams over scar tissue.  The Veteran claimed the scar tissue came from overloading his back with packs while in the Army.  The Veteran reported his date of injury as October 2004.  The examiner noted the Veteran has had a 20 year history of back pain, starting in the Army.  

In a March 2010 SSA disability claim, the Veteran reported that since his duties in the service, he has not been well.  He asserted exposure to chemicals, nerve agents, anthrax, as well as nuclear agents. 

The Veteran was evaluated in April 2010 for SSA disability.  The Veteran asserted he could not work due to his back pain which radiates down his legs.  He described falling off a tank while he was in the military and being knocked unconscious.  

An August 2010 VA examination report included x-ray testing showing normal bilateral knees.  

During a November 2012 VA examination, the examiner noted the claims file was not reviewed.  The examiner noted a diagnosis of traumatic arthritis of the bilateral knees.  Imaging studies from that time indicated no evidence of degenerative or traumatic arthritis.  The examiner also noted that the Veteran was unable to fully participate in the examination due to emotional and physical problems.  

During a September 2013 VA knee examination, the examiner noted diagnoses of right knee pes anserinus tenontitis and patellofemoral syndrome.  The examiner found no evidence of arthritis on radiograph.  After review of the claims file and physical examination, the examiner noted that the Veteran does not currently have a diagnosis of arthritis of either knee.  The examiner reported that the Veteran had multiple x-rays of his knees that do not show arthritis.  One remote x-ray dated in March 2009 suggested mild narrowing of the joint space, and hence, a diagnosis of "early degenerative joint disease" was given.  However, that finding was not shown on multiple follow-up x-rays and likely was a positional/technical issue with that one particular x-ray.  The examiner reviewed his x-rays and did not see any notable signs of arthritis.  

During a September 2013 VA examination, the examiner determined, after physical examination, the Veteran did not meet the criteria for fibromyalgia.

During a September 2013 VA spine examination, the examiner stated that the August 2006 MRI was almost normal with nominal bulging annuli.  Then, the MRI dated in May 2010 showed progression to what would be considered "early degenerative disc disease".  Then, on his most recent MRI dated in April 2012, more degenerative disc disease was found.  The examiner determined this was consistent with the aging process.  Given that the Veteran marked "no" to recurrent back pain on his exit history in 1986, the fact that he did physical labor for many intervening years and the fact that his first lumbar MRI 20 years later showed minimal changes, it is less likely than not that his facet condition is a result of active duty September 1983 to July 1986.  His condition was more consistent with the normal aging process.  

A February 2014 MRI report showed mild central canal and bilateral neural foraminal stenosis at L3-L4, secondary to congenital central canal narrowing and a small focal central disc protrusion superimposed on a mild circumferential disc bulge.  There was also mild to moderate neural foraminal stenosis at L4-L5 secondary to mild circumferential disc bulge with a small focal superimposed central disc protrusion.  

In an October 2014 private treatment note, the Veteran reported the onset of his back pain was 25 years ago.  He stated that he fell off a tank after checking the oil in March 1984.  The physician hand wrote "military service connected" next to the diagnosis of back pain. 

Additional VA and private treatment records dated from August 2006 indicate on-going treatment for back pain from a reported initial fall injury in 1984 or 1985 when he was in the military.  

Analysis

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a lumbar spine disability.

Initially, the Board notes that there is no probative evidence that the Veteran's any lumbar spine arthritis first manifested during active service or within one-year of service discharge.  Arthritis was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service or within one year of separation.  Rather, he denied pertinent pathology at separation and the clinical evaluation was normal.  

The Board acknowledges that the October 2014 private physician indicated that the Veteran's chronic back pain was "service connected," the August 2006 private treatment note that indicated the Veteran had back pain due to back injury, a VA physician noted an impression of progressively increasing chronic back pain in Veteran with history of back trauma in August 2006, and a January 2008 private treatment record that indicated the Veteran's chronic low back pain was likely service related.  However, it appears that these opinions were merely a restatement of the Veteran's reported history.  In this regard, the Board notes there is no indication that these VA and private examiners were aware of the inconsistencies of the Veteran's reported history and the clinical findings made at the time of the in-service injury.  Thus, the Board affords the opinions only a limited probative value.

Furthermore, the no VA or physician gave a rationale or support for a positive nexus opinion.  Conversely, the VA negative nexus opinions of record were based on thorough reviews of the claims file, the Veteran's reported medical history, and physical examinations; additionally, the resulting opinions clearly address the Veteran's contentions, and provide reasoned analyses and rationales to support the opinions.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  As such, the Board affords greatest probative weight to the VA opinions of record, which are factually accurate, fully articulated, and supported by sound reasoning.  

The Board has considered the statements from the Veteran as to the etiology of his back disorder.  The lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as the lay statements of record assert a nexus between the Veteran's current condition and active service, such statements are of little probative value, as the parties making such statements have not been shown to possess orthopedic medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record allege in-service onset and continuous symptoms since active service, they are afforded little probative value, as post-service medical records fail to document related reports or treatment of any such conditions prior to June 2006.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Here, we compare the recent lay statements with the contemporaneous events.  At separation, he denied any arthritis or bone or joint deformity as well as any recurrent back pain.  In addition, the spine was normal on clinical evaluation.  The Board is not presented with silence alone.  Rather, the record includes evidence of his lay denial of pertinent pathology and contemporaneous normal findings on examination.  The Board concludes that his specific denials and the normal findings at separation are more credible and more probative than recent statements advanced in support of this claim.

Therefore the Board finds the evidence weighs against the Veteran's claim for service connection for a low back disorder. 

For the Veteran's claim for service connection for fibromyalgia, the Board finds that the overall weight of the evidence is against granting service connection.  The Board acknowledges that the Veteran reported a history of fibromyalgia in the January 2008 private treatment record, the May 2008 private assessment that indicated the Veteran's "probably has fibromyalgia", and the nearly 2 years of treatment records that include fibromyalgia as a current problem.  However, the May 2008 private examiner admitted that the Veteran did not have as many tender points as "one would like to see" and there is no evidence of treatment of fibromyalgia after January 2008.  Furthermore, the September 2013 VA medical examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran did not have sufficient tender points to warrant a diagnosis of fibromyalgia.  Even affording the Veteran the benefit of the doubt that he has a current diagnosis of fibromyalgia, there is no evidence that fibromyalgia was caused by or incurred during active service.  

For the Veteran's claim for service connection for bilateral knee arthritis, the Board finds the evidence weighs against a current diagnosis of bilateral knee arthritis.  Based on the unfavorable opinion of the September 2013 VA examiner, as opposed to the March 2009 VA x-ray report which included a diagnosis of mild bilateral knee arthritis without sufficient supporting rationale, the Board finds that the overall weight of the evidence is against granting service connection for the bilateral knee arthritis being claimed.  The September 2013 VA medical examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran did not have bilateral knee arthritis as noted in multiple x-ray reports.  The examiner went on to dismiss the findings of the March 2009 VA radiologist as technical error given the multiple follow-up x-ray reports which showed no evidence of knee arthritis.  

The Board has considered the Veteran's statements made in support of his claims, including his assertions that his musculoskeletal and gastrointestinal symptoms in service were manifestations of fibromyalgia.  But, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of fibromyalgia and bilateral knee arthritis and whether it was caused or aggravated by his service, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the Veteran's assertion that his fibromyalgia is secondary to a service-connected psychiatric disorder.  However, as found below, the Veteran does not have a service-connected psychiatric disorder; therefore, service connection on a secondary basis is not warranted. 

As the preponderance of the evidence is against this claims, the benefit-of-the-doubt doctrine does not apply, and this claims of entitlement to service connection for a low back disorder, fibromyalgia, and bilateral knee arthritis resultantly must be denied.

	B.  Service Connection for Tinnitus

Service examination reports dated in May 1983 (enlistment) and April 1986 (separation), did not indicate a diagnosis of hearing loss.  In an October 1984 audiogram, the examiner noted the Veteran was issued triple flange hearing protection.  An October 1985 audiogram indicated the Veteran was issued earplugs.  In an April 1986 medical history report, the Veteran complained of hearing loss, and ear, nose, or throat trouble.  

During a December 2006 VA examination, the Veteran complained of a high pitched sound in the right ear only when he has sinus congestion.  The Veteran reported a history of military noise exposure as a tank system mechanic and was required to wear hearing protection.  The examiner noted a history of occupational noise exposure as an auto/aircraft mechanic during which he also wore hearing protection.  The examiner noted that the STRs are negative for complaints of tinnitus and he currently has normal cochlear function; therefore, tinnitus was not caused by or a result of in-service noise exposure.  

In a March 2007 statement, the Veteran asserted his tinnitus started in service and he has constant ringing in both ears which sometimes develop into headaches.  

During a September 2013 VA examination, the Veteran reported recurrent tinnitus which began while in service.  The examiner reviewed the claims file and noted that the Veteran was exposed to hazardous noise levels while in service.  The audiological assessment revealed the Veteran had hearing sensitivity within normal limits bilaterally.  Based on electronic hearing testing conducted at enlistment, during service, and at discharge and the Veteran's current audiological assessment, it was the examiner's opinion that the Veteran did not have hearing loss or hearing injury while in service and the Veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in service.   

The Board finds that the Veteran's claim for service connection for tinnitus is not supported by the evidence of record.  The Board acknowledges that the Veteran currently reports experiencing tinnitus, and that he was exposed to noise in service.  However, the Board finds that the VA examiner's report, which declined to relate tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.

The Board acknowledges that the Veteran is competent to report a history of tinnitus, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran's statements as to the continuity of tinnitus problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, the Board notes that the Veteran initially reported a high pitched sound in the right ear only when he has sinus congestion (December 2006 VA examination), then, the Veteran asserted his tinnitus stated in service and is constant (March 2007 statement and September 2013 VA examination report).  Furthermore, the Veteran did not report its incurrence in service and the first evidence of tinnitus is in a December 2006 VA examination.  Therefore, the Board finds the Veteran's assertions as to a continuity of symptomatology not credible.

The Board finds that the VA medical opinion regarding tinnitus is the most probative evidence concerning the etiology of the Veteran's tinnitus, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In addition, the opinion was well-supported by reasoning and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, the December 2006 and September 2013 examiners noted that the Veteran's ear pathology is not the type which is associated with tinnitus.  This opinion provided by an audiologist is more probative than the Veteran's assertions.  The examiner has specialized training and experience that the Veteran is not shown to have.  As such, his opinion is more probative.

In conclusion, the most probative evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, there is no reasonable doubt to be resolved in this case, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for arthritis of both knees (loss of motion of both legs (beyond any attributed to chondromalacia) is denied.

Entitlement to service connection for fibromyalgia, to include as secondary to anger issues, is denied.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In an October statement, the Veteran asserted that the injuries to his extremities are affecting his heart.  However, it is unclear whether the Veteran has a current diagnosis of hypertension and, if so, whether it could be caused or aggravated by his service-connected knee disabilities.  Therefore, a VA examination should be provided regarding his hypertension claim.

The Veteran asserts he has a psychiatric disorder either caused by service or secondary to pain from his service-connected disabilities.  The Veteran is competent to describe his mental health symptoms and assert that they are due to his service.  To date, he has not been provided an examination for his claimed disability.  Therefore, a VA examination should be provided regarding his acquired psychiatric disorder claim.

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the other matters being remanded herein, as the outcome of those claims being remanded directly affect whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is deferred until the development directed in this remand has been conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for hypertension and an acquired psychiatric disorder that have not yet been associated with the claims folder.  After obtaining the appropriate waivers, the AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.

2.  Then, schedule the Veteran for a VA mental health examination.  Notice of the scheduled appointment must be sent to the Veteran's current address of record.

The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings, and review the results of any testing prior to completion of the report.

Following a review of the claims file, to include pertinent VA and private treatment records, the examiner is requested to state whether the Veteran has an acquired psychiatric disorder, and if so whether it is at least as likely as not that any currently diagnosed psychiatric disorder was caused by military service or aggravated by service-connected knee disabilities.

A complete rationale for all opinions must be set forth in the examination report.

3.  Next, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any diagnosed hypertension.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed hypertension is caused by military service or aggravated by service-connected knee disabilities.  If service-connection for a psychiatric disorder is granted, than an opinion as to whether hypertension is caused or aggravated by an acquired psychiatric disorder should also be obtained.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


